
	
		II
		111th CONGRESS
		2d Session
		S. 3700
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2010
			Mr. Schumer (for himself
			 and Mr. Menendez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To increase the maximum mortgage amount limitations under
		  the Federal Housing Administration mortgage insurance programs for multi-family
		  housing projects with elevators and for extremely high-cost
		  areas.
	
	
		1.Federal Housing
			 Administration mortgage insurance programs
			(a)Mortgage amount
			 limits for elevator-Type structures
				(1)AmendmentsTitle II of the National Housing Act (12
			 U.S.C. 1707 et seq.) is amended—
					(A)in section 207(c)(3)(A) (12 U.S.C.
			 1713(c)(3)(A))—
						(i)by
			 inserting with sound standards of construction and design after
			 elevator-type structures; and
						(ii)by
			 striking to not to exceed and all that follows through the
			 semicolon at the end and inserting by not more than 50 percent of the
			 amounts specified in this subparagraph for each unit size;;
						(B)in section
			 213(b)(2)(A) (12 U.S.C. 1715e(b)(2)(A))—
						(i)by
			 inserting with sound standards of construction and design after
			 consist of elevator-type structures; and
						(ii)by
			 striking to not to exceed and all that follows through ;
			 (B)(i) and inserting by not more than 50 percent of the amounts
			 specified in this subparagraph for each applicable family unit size;
			 (B)(i);
						(C)in section 220(d)(3)(B)(iii)(I) (12 U.S.C.
			 1715k(d)(3)(B)(iii)(I))—
						(i)by
			 inserting with sound standards of construction and design after
			 consist of elevator-type structures; and
						(ii)by
			 striking family unit not to exceed and all that follows through
			 design; and and inserting family unit by not more than 50
			 percent of the amounts specified in this subclause for each applicable family
			 unit size; and;
						(D)in section 221(d)
			 (12 U.S.C. 1715l(d))—
						(i)in
			 paragraph (3)(ii)(I)—
							(I)by inserting
			 with sound standards of construction and design after
			 consist of elevator-type structures; and
							(II)by striking
			 to not to exceed and all that follows through
			 design; and inserting by not more than 50 percent of the
			 amounts specified in this subclause for each applicable family unit
			 size;; and
							(ii)in paragraph (4)(ii)(I)—
							(I)by inserting
			 with sound standards of construction and design after
			 consist of elevator-type structures; and
							(II)by striking
			 to not to exceed and all that follows through
			 design; and inserting by not more than 50 percent of the
			 amounts specified in this subclause for each applicable family unit
			 size;;
							(E)in section
			 231(c)(2)(A) (12 U.S.C. 1715v(c)(2)(A))—
						(i)by
			 inserting with sound standards of construction and design after
			 consist of elevator-type structures; and
						(ii)by
			 striking to not to exceed and all that follows through
			 design; and inserting by not more than 50 percent of the
			 amounts specified in this subparagraph for each applicable family unit
			 size;; and
						(F)in section
			 234(e)(3)(A) (12 U.S.C. 1715y(e)(3)(A))—
						(i)by
			 inserting with sound standards of construction and design after
			 consist of elevator-type structures; and
						(ii)by
			 striking to not to exceed and all that follows through
			 sound standards of construction and design; and inserting
			 by not more than 50 percent of the amounts specified in this
			 subparagraph for each applicable family unit size;.
						(b)Mortgage amount
			 limits for extremely high-Cost areasSection 214 of the National Housing Act (12
			 U.S.C. 1715d) is amended—
				(1)in the first
			 sentence—
					(A)by inserting or with respect to
			 projects consisting of more than 4 dwelling units located in an extremely
			 high-cost area, as determined by the Secretary after or the
			 Virgin Islands,;
					(B)by striking
			 or the Virgin Islands without sacrifice and inserting or
			 the Virgin Islands, or to construct projects consisting of more than 4 dwelling
			 units on property located in an extremely high-cost area, as determined by the
			 Secretary, without sacrifice; and
					(C)by striking
			 or the Virgin Islands in such and inserting or the Virgin
			 Islands, or with respect to projects consisting of more than 4 dwelling units
			 located in an extremely high-cost area, as determined by the Secretary, in
			 such;
					(2)in the second sentence—
					(A)by striking
			 the Virgin Islands shall and inserting the Virgin
			 Islands, or with respect to a project consisting of more than 4 dwelling units
			 located in an extremely high-cost area, as determined by the Secretary,
			 shall; and
					(B)by striking Virgin Islands:
			 and inserting Virgin Islands, or in the case of a project consisting of
			 more than 4 dwelling units in an extremely high-cost area as determined by the
			 Secretary, in such extremely high-cost area:; and
					(3)in the section heading, by striking
			 and the virgin
			 islands and inserting the virgin islands, and extremely high-cost
			 areas.
				(c)Effective
			 dateThe amendments made by
			 this Act shall apply to mortgages insured under title II of the National
			 Housing Act (12 U.S.C. 1707 et seq.) on and after the date of enactment of this
			 Act.
			
